DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 12, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for assisting a patient in avoiding obstructive sleep apnea and/or for assisting the patient in weaning from a PAP therapy, the method comprising:
receiving […] health related data of the patient obtained from the patient […];
analyzing the health related data […];
determining […] from the analyzing of the health related data, an OSA risk factor having a correlation to OSA severity in the patient; and
providing the OSA risk factor to the patient.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a controller, one or more electronic devices, employing artificial intelligence, and/or an output display, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a controller, one or more electronic devices, employing artificial intelligence, and/or an output display these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20210007659 A1 by Shugg et al (“Shugg”).
In regard to Claims 1-4, 6, 12, and 15, Shugg discloses a method for assisting a patient in avoiding obstructive sleep apnea and/or for assisting the patient in weaning from a PAP therapy, the method comprising:
receiving in a controller health related data of the patient obtained from
the patient by one or more electronic devices associated with the patient;
	(see, e.g., p125 regarding “controller”; see, e.g., p55 and 57 regarding “health related data…one or more electronic devices”);
analyzing the health related data with the controller; 
determining in the controller from the analyzing of the health related data,
an OSA risk factor having a correlation to OSA severity in the patient; and
(see, e.g., p60-61);
providing the OSA risk factor to the patient
(see, e.g., p125 regarding the reporting interface).

In regard to Claims 2-3 and 13, Shugg discloses these limitations.  See, e.g., p127-130.
In regard to Claim 4, Shugg discloses these limitations.  See, e.g., p55 and 92.
In regard to Claim 6, Shugg discloses these limitations.  See, e.g., p56.
In regard to Claim 7, Shugg discloses these limitations.  See, e.g., p61-64.
In regard to Claim 9, Shugg discloses these limitations.  See, e.g., p125 regarding the reporting interface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shugg, in view of official notice.
In regard to Claims 5 and 14, while Shugg teaches the Home Sleep Test (HST) device sampling, e.g., heart rate it may not teach it doing so via a smartwatch, however,
the Examiner takes OFFICIAL NOTICE that employing a smartwatch to sample a person’s heart rate was old and well-known at the time of Applicant’s invention.  Such functionality allows for convenient data collection.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for convenient data collection.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shugg, in view of official notice.
In regard to Claims 10 and 11, while Shugg teaches employing a computing device to deliver a report it may not teach providing that report via a smartwatch or smartphone, however,
the Examiner takes OFFICIAL NOTICE that employing a smartwatch or smartphone to display data was old and well-known at the time of Applicant’s invention.  Such functionality allows for convenient data display.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for convenient data collection.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715